January 26, 1920. The opinion of the Court was delivered by
This was an action for recovery of a policy of fire insurance, and was tried at the July term of Court, 1919, for Greenville county, before Judge Mauldin, and a jury, resulting in a verdict in favor of plaintiff. After entry of judgment, defendant appeals, and by eight exceptions alleges error and raises the following questions: Error in the Circuit Judge in not directing a verdict for the defendant, upon the evidence and provisions of the policy of insurance, and not sufficient evidence to sustain the verdict, and exceptions to the Judge's charge to the jury.
We see no errors on the part of his Honor as made by the exceptions. Under all the evidence in the case he was clearly right in submitting the issues to the jury, as he did, for their determination, and there is ample evidence to sustain their verdict, and there was no error in his charge, whereby the appellant was prejudiced. His charge was lucid, fair, and full.
All exceptions are overruled, and judgment affirmed.